
	
		II
		109th CONGRESS
		2d Session
		S. 3035
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2006
			Mr. Smith (for himself
			 and Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  study to determine the feasibility of establishing the Columbia-Pacific
		  National Heritage Area in the States of Washington and Oregon, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Columbia-Pacific National Heritage
			 Area Study Act.
		2.FindingsCongress finds that—
			(1)the Chinookan
			 people have—
				(A)lived in the
			 Columbia-Pacific region for over 6,000 years;
				(B)developed a
			 wealthy and vibrant culture from the abundance of the Columbia River and the
			 sophisticated trade economy of the people; and
				(C)established
			 cultural centers in Chinook, Washington, and Seaside, Oregon;
				(2)early European
			 explorers, including Heceta, Vitus Bering, Sir Francis Drake, and Captain Cook,
			 began to explore and chart the region in search of the Great River of the West,
			 the last remaining major land feature mapped by Europeans;
			(3)many people travel
			 from around the world to the Columbia-Pacific region to—
				(A)experience the
			 rich historical culture of the region; and
				(B)search for new
			 business opportunities in the region;
				(4)in 1792
			 Boston-based Captain Robert Gray was the first to bring a sailing ship into the
			 River, naming the River after his ship, the COLUMBIA REDIVIVA;
			(5)Gray's trip
			 through the Columbia River opened up the River to trade with east coast cities,
			 European countries, and Asian kingdoms;
			(6)during the 13
			 years before the Lewis and Clark Corps of Discovery arrived overland, more than
			 88 ships entered the Columbia River as part of a sophisticated global trade
			 network that became known as the Golden Round, which stimulated
			 the economy of the newly freed colonies and accelerated the development of the
			 international fur trade;
			(7)ports and
			 communities along the Columbia River continue to support the traditional
			 industries of fishing, seafood processing, timber harvesting, and trade;
			(8)in 1805 Lewis and
			 Clark, seeking an all water route to the Pacific Ocean for commerce to expand
			 the American claim to the Pacific Ocean, arrived at the mouth of the Columbia
			 River where the group built a fort to spend the winter;
			(9)the legacy of
			 Lewis and Clark continues to be available to the public at the newly expanded
			 units of the Lewis and Clark National Historical Park;
			(10)in 1811 John Jacob
			 Astor established a permanent settlement for commerce at the mouth of the
			 Columbia River known as Astoria, which became the first American
			 city west of the Rocky Mountains;
			(11)Astoria was sold
			 to the Hudson Bay Company and during the period from 1812 to 1828, was a
			 British territory;
			(12)Astoria was
			 ultimately returned to the United States making Astoria the only city in the
			 United States to become the territory of another country and then revert back
			 to the United States;
			(13)for several
			 thousand years the approaches to the mouth of the Columbia River have served as
			 the original homeland defense system as the Chinookan people established
			 villages on headlands and promontories of the River in order to watch the
			 traffic entering, leaving, and traveling on the River;
			(14)with the start of
			 the Civil War, the native villages were replaced with forts operated by the
			 United States Army;
			(15)the Army forts at
			 Cape Disappointment, Fort Columbia, and Fort Stevens were in continuous
			 operation through the end of World War II;
			(16)the United States
			 Coast Guard maintains a large homeland security operation through Group Astoria
			 with the Cape Disappointment Motor Lifeboat Station, Astoria Air Station, 2
			 cutters operating out of Astoria, and the Tongue Point maintenance yard;
			(17)through the
			 United States Coast Guard operations, the Columbia River continues to serve as
			 the guard post for the protection of international commerce of the largest
			 river transport system on the west coast;
			(18)the water offshore Clatsop County, Oregon,
			 and Pacific County, Washington, is known as the Graveyard of the
			 Pacific, because thousands of vessels and lives have been lost in the
			 water, with survivors struggling ashore and seeking refuge in the historic
			 beach communities of Cannon Beach, Seaside, Gearhart, Seaview, Long Beach,
			 Ocean Park, and Oysterville;
			(19)shipwrecks and
			 storm waters are still a threat to commercial and recreational boaters in the
			 area;
			(20)modern navigation
			 aids include lighthouses, lightships, and lifesaving stations;
			(21)the United States
			 Coast Guard continues to operate the Cape Disappointment Lifesaving Station and
			 the National Motor Lifeboat School;
			(22)members of the
			 United States Coast Guard from throughout the United States are sent to the
			 Top Gun training center to—
				(A)challenge some of
			 the most dangerous waters in the world; and
				(B)prepare for
			 service at stations throughout the United States;
				(23)the Columbia River
			 is home to 1 of the most abundant commercial and sport fisheries in the
			 world;
			(24)for centuries,
			 the people in the Columbia-Pacific region have made a living from the Columbia
			 River, including—
				(A)the Chinookan
			 people, who developed a sophisticated and vibrant culture using the resources
			 of the River; and
				(B)beginning in the
			 1840's, American settlers and European and Asian immigrants, who developed a
			 vibrant economy around the salmon fisheries;
				(25)the communities
			 of Astoria, Warrenton, Hammond, Chinook, and Ilwaco—
				(A)have their roots
			 in the development of the early fishing industry; and
				(B)continue to
			 support both commercial and sport fisheries that—
					(i)provide—
						(I)economic
			 opportunities for residents; and
						(II)recreational
			 opportunities for visitors; and
						(ii)preserve over a
			 century of cultural traditions;
					(26)commercial timber
			 harvesting has been an important component of the culture of the Columbia River
			 for over 150 years;
			(27)timber has been
			 harvested and used in local mills or transported, primarily along the Columbia
			 River to the Pacific Ocean; and
			(28)raw logs and
			 forest products continue to be transported along the Columbia River and across
			 the Bar to markets around the world.
			3.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the
			 Columbia-Pacific National Heritage Area.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)Study
			 areaThe term study area means—
				(A)the coastal areas
			 of Clatsop County, Oregon, and Pacific County, Washington, which are known as
			 the North Beach Peninsula; and
				(B)areas relating to Native American history,
			 local history, Euro-American settlement culture, and related economic
			 activities of the Columbia River within a corridor along the Columbia River
			 eastward in Clatsop County, Oregon, and Pacific, Columbia, and Wahkiakum
			 Counties, Washington.
				4.Columbia-Pacific
			 national heritage area study
			(a)In
			 GeneralThe Secretary, in consultation with the managers of any
			 Federal land within the Heritage Area, appropriate State and local governmental
			 agencies, and any interested organizations, shall conduct a study to determine
			 the feasibility of designating the study area as the Columbia-Pacific National
			 Heritage Area.
			(b)RequirementsThe
			 study shall include analysis, documentation, and determinations on
			 whether—
				(1)the study
			 area—
					(A)has an assemblage
			 of natural, historic, cultural, educational, scenic, or recreational resources
			 that together are nationally important to the heritage of the United
			 States;
					(B)represent
			 distinctive aspects of the heritage of the United States worthy of recognition,
			 conservation, interpretation, and continuing use;
					(C)are best managed
			 through agreements between public and private entities at the local or regional
			 level;
					(D)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 heritage of the United States;
					(E)provides
			 outstanding opportunities to conserve natural, historical, cultural, or scenic
			 features;
					(F)provides
			 outstanding recreational and educational opportunities; and
					(G)has resources and
			 traditional uses that have national importance;
					(2)residents,
			 business interests, nonprofit organizations, the Federal Government (including
			 relevant Federal land management agencies), and State, local, and tribal
			 governments within the study area—
					(A)are involved in
			 the planning; and
					(B)have demonstrated
			 significant support through letters and other means for designation and
			 management of the Heritage Area; and
					(3)the study
			 area—
					(A)has been
			 identified; and
					(B)is supported by
			 State and local agencies, the public, and private businesses.
					5.ReportNot later than 3 fiscal years after the date
			 on which funds are made available to carry out the study, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Resources of the House of Representatives a report that describes
			 the findings, conclusions, and recommendations of the Secretary with respect to
			 the study.
		6.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out this Act.
		
